       Case 2:16-md-02724-CMR Document 1593 Filed 11/13/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
PRICING ANTITRUST LITIGATION                            16-MD-2724

                                                        HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

MAIN DOCKET



                                           ORDER

       AND NOW, this 13th day of November 2020, upon consideration of the letter motion

for withdrawal of counsel [Doc. No. 1591], and as Plaintiff State of New York is represented

by other counsel, it is hereby ORDERED that the motion is GRANTED and the appearance of

Emily Granrud is WITHDRAWN.

       It is so ORDERED.

                                                   BY THE COURT:


                                                   /s/ Cynthia M. Rufe
                                                   ____________________
                                                   CYNTHIA M. RUFE, J.
